Springer, J.,
dissenting:
The Nevada Constitution provides that no person who “acted as Governor for more than two years of a term to which some other person was elected Governor shall be elected to the office of Governor more than once.” Nev. Const, art. 5, § 3.
The Majority justices think that the word “years” is not “clear and unambiguous.” The word “years” is quite clear to me. “For all practical purposes [a year] consists of 365 days, and in leap years of 366 . . .” Ballentine’s Law Dictionary 1377 (2d ed. 1948). There is no leap year involved here; so a year “consists of 365 days,” and two years consists of 730 days. To me the constitutional phrase “more than two years” simply1 means more than 730 days. Governor Miller served 734 days of Governor Bryan’s term; and 734 days is more than 730 days. Since Governor Miller has already been elected once and has served “more than two years” of Governor Bryan’s term, he may not run again.

 The Attorney General calls this reasoning “simplistic.” Op. Att’y Gen. No. 92-14 (December 31, 1992). “Simple” is a better word than “simplistic.”